COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                           ORDER

Appellate case name:           Kevin Washington v. The State of Texas

Appellate case number:         01-11-00615-CR

Trial court case number:       1235382

Trial court:                   177th District Court of Harris County

        Photospreads (State’s Exhibits 45, 50 and 52), and photos (State’s Exhibits 53 and
54) were admitted into evidence at trial in the above case. This Court, acting sua sponte,
orders the Harris County District Clerk, or the court reporter if the exhibit is still in his or
her possession, to send the original State’s Exhibits 45, 50, 52, 53 and 54 to this Court.
The Clerk of this Court is directed to cooperate with the district clerk and/or court
reporter to provide for the safekeeping, transportation, and return of such exhibits. See
TEX. R. APP P. 34.6(G)(2).

       The exhibit is due in this Court no later than March 15, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                  Acting individually       ☐ Acting for the Court



Date: March 5, 2013